      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 1 of 15 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ALEJANDRO CORTEZ, on behalf of                     )
himself and all other persons similarly            )
situated, known and unknown,                       )       Case No.
                                                   )
Plaintiff,                                         )       JURY DEMAND
                                                   )
v.                                                 )
                                                   )
BRAVO RESTAURANT GROUP, INC.,                      )
an Illinois corporation,                           )
JOHN C. BOZONELOS,                                 )
JOHN G. BOZONELOS, JAMES PAPPAS,                   )
DEMETRIOS PETSAS,                                  )
AND GEORGE ROGIOKOS,                               )
in their individual capacities                     )
                                                   )
Defendants.                                        )

                                          COMPLAINT

        Plaintiff, ALEJANDRO CORTEZ, (“Plaintiff”) on behalf of himself and all other persons

similarly situated, known and unknown, complains of BRAVO RESTAURANT GROUP, INC.,

an Illinois corporation, JOHN C. BOZONELOS, JOHN G. BOZONELOS, JAMES PAPPAS,

DEMETRIOS PETSAS, and GEORGE ROGIOKOS, in their individual capacities (and,

collectively, “Defendants”) as follows:

NATURE OF PLAINTIFF’S CLAIMS

        1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq., and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq., for Defendants’

failure to pay overtime wages to Plaintiff and other hourly paid current and former employees

(hereafter “similarly-situated employees”).

        2.     This lawsuit also seeks a declaratory judgment that the post-employment two-year,

10-mile radius covenant not to compete, the post-employment two-year non-solicitation covenant
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 2 of 15 PageID #:2




and the “no adverse publicity” provision in the “Bravo Restaurant Group, Inc. Incentive

Compensation Agreement” signed by Plaintiff and the Defendants are unenforceable as a matter

of law.

          3.   Defendants own and operate a restaurant called “Basil’s Greek Dining” located at

4000 Fox Valley Center Drive, Aurora, Illinois. Plaintiff worked for Defendants as an “at-will”

cook in the restaurant from 2009 until Defendants terminated his employment on or about January

28, 2019.

          4.   During one or more workweeks during the last three years, Plaintiff worked at least

59 hours per week over six (6) days (Sunday, Monday, Wednesday, Thursday, Friday, and

Saturday), and had every other Sunday off.

          5.   During one or more workweeks during the last three years, Plaintiff worked as

many as 84 hours per week when the restaurant had its “anniversary week” or when the restaurant’s

other cook was not at work.

          6.   During the last three years, Defendants paid Plaintiff as follows:

               A.     $1,100.00 every two weeks by check on Saturday;

               B.     $900.00 every two weeks by check on Saturday; and

               C.     $400.00 once a month by check on or about the middle of the month.

          7.   Plaintiff brings his FLSA claim as a collective action pursuant to 29 U.S.C. § 216(b).

Plaintiff’s consent form to act as representative party plaintiff in this FLSA overtime lawsuit is

attached hereto as Exhibit A.

          8.   Plaintiff brings his IMWL claim as a class action pursuant to Fed. R. Civ. P. 23.




                                                 2
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 3 of 15 PageID #:3




JURISDICTION AND VENUE

        9.      This Court has jurisdiction over Plaintiff’s FLSA claim, arising under 29 U.S.C. §

216(b), pursuant to 28 U.S.C. § 1331.

        10.     This Court has supplemental jurisdiction over Plaintiff’s IMWL and declaratory

judgment claims pursuant to 28 U.S.C. § 1367.

        11.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because the facts

and events giving rise to Plaintiff’s claims occurred in this judicial district.

THE PARTIES

        12.     Plaintiff resides in and is domiciled in this judicial district.

        13.     Defendant Bravo Restaurant Group, Inc. is an Illinois corporation. Defendant

Bravo Restaurant Group, Inc. is an “enterprise” as that term is defined in Section 203(r)(1) of the

FLSA. 29 U.S.C. § 203(r)(1).

        14.     Defendant Bravo Restaurant Group, Inc. is an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 203(s)(1)(A) of the FLSA. 29

U.S.C. § 203(s)(1)(A).

        15.     During the last three years, Defendant Bravo Restaurant Group, Inc.’s annual gross

volume of sales made or business done has exceeded $500,000.00, exclusive of excise taxes.

        16.     During the course of his employment with Defendant Bravo Restaurant Group, Inc.,

Plaintiff handled goods that moved in interstate commerce.

        17.     Defendant Bravo Restaurant Group, Inc. was Plaintiff’s “employer” as that term is

defined by the FLSA. 29 U.S.C. § 203(d).

        18.     Plaintiff was Defendant Bravo Restaurant Group, Inc.’s “employee” as defined by

the IMWL. 820 ILCS 105/3(d).

                                                    3
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 4 of 15 PageID #:4




       19.      Defendants John C. Bozonelos, John G. Bozonelos, James Pappas, Demetrios

Petsas, and George Rogiokos are owners, officers, and operators of Defendant Bravo Restaurant

Group, Inc.

       20.      Defendants John C. Bozonelos, John G. Bozonelos, James Pappas, Demetrios

Petsas, and George Rogiokos are involved in the day-to-day business operations of Defendant

Bravo Restaurant Group, Inc.

       21.      Defendants John C. Bozonelos, John G. Bozonelos, James Pappas, Demetrios

Petsas, and George Rogiokos hire and fire Bravo Restaurant Group, Inc. employees, direct and

supervise the work of Bravo Restaurant Group, Inc. employees, signs on Bravo Restaurant Group,

Inc.’s checking accounts, and make decisions regarding employee compensation and capital

expenditures.

       22.      Defendants John C. Bozonelos, John G. Bozonelos, James Pappas, Demetrios

Petsas, and George Rogiokos were each Plaintiff’s “employer” as that term is defined by the FLSA.

29 U.S.C. § 203(d).

       23.      Defendants John C. Bozonelos, John G. Bozonelos, James Pappas, Demetrios

Petsas, and George Rogiokos were each Plaintiff’s “employer” as that term is defined by the

IMWL. 820 ILCS 105/3(c).

       24.      Plaintiff was each of Defendants John C. Bozonelos, John G. Bozonelos, James

Pappas, Demetrios Petsas, and George Rogiokos “employee” as that term is defined by the FLSA.

29 U.S.C. § 203(e)(1).

       25.      Plaintiff was each of Defendants John C. Bozonelos, John G. Bozonelos, James

Pappas, Demetrios Petsas, and George Rogiokos “employee” as defined by the IMWL. 820 ILCS

105/3(d).

                                               4
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 5 of 15 PageID #:5




BACKGROUND FACTS

          26.   From 2009 until approximately January 28, 2019, Plaintiff worked for Defendants

as a cook doing food preparation and oven cooking.

          27.   From 2009 until approximately January 28, 2019, Defendants classified Plaintiff as

exempt from the overtime pay requirements of the FLSA and the IMWL.

          28.   During one or more workweeks during the last three years, Defendants classified

at least one other cook, other than Plaintiff, as exempt from the overtime pay requirements of the

FLSA and the IMWL.

          29.   Defendants misclassified Plaintiff as exempt from the overtime pay requirements

of the FLSA and the IMWL as he did not meet any of the exempt duties tests of the FLSA or the

IMWL.

          30.   During one or more workweeks during the last three years, Defendants

misclassified at least one other cook as exempt from the overtime pay requirements of the FLSA

and the IMWL as he or they did not meet any of the exempt duties tests of the FLSA or the IMWL.

          31.   During one or more workweeks during the last three years, Defendants gave

Plaintiff less than a 20-minute meal period and did not pay him for this meal period.

          32.   During one or more workweeks during the last three years, Defendants gave other

similarly situated employees less than a 20-minute meal period and did not pay them for their meal

period.

          33.   Pursuant to 29 C.F.R. § 786.18, breaks for a period of 20 minutes or less must be

counted as compensable hours worked under the FLSA.




                                                5
        Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 6 of 15 PageID #:6




          34.    During his employment, Defendants did not pay Plaintiff overtime pay at a rate of

one and one-half times his regular rate of pay when he worked more than forty (40) hours per work

week.

          35.    In one or more weeks during the prior three (3) years, Defendants did not pay other

similarly situated non-exempt employees overtime pay at a rate of one and one-half times their

regular rates of pay when they worked more than forty (40) hours per work week.

          36.    On or about January 1, 2010, Defendants told Plaintiff that he must sign the “Bravo

Restaurant Group, Inc. Incentive Compensation Agreement” (the “Agreement”) as a condition of

continued employment. Plaintiff signed the Agreement. A copy of the Agreement is made a part

hereof as Exhibit B.

          37.    The Agreement provides:

At ¶ 2.(a):

          Restaurant Performance Based Incentive. * * * Provided that Employee
          maintains consistent, combined food and labor costs not to exceed 65% of total
          sales for any monthly period, during Employee’s employment by the Company, the
          Employee shall receive, as additional compensation on a monthly basis, the greater
          of (i) $300.00; or (ii) five percent (5.00%) of the monthly Pre-Tax Profit (the
          “Incentive Compensation”).

At ¶ 2.(b):

          Payment. Payment of any performance based bonus shall be made within fifteen
          (15) days after the close of the prior month (or pro-rated portion thereof, as the case
          may be) in which such additional compensation was earned. Payment of all
          compensation to Employee hereunder shall be made in accordance with the relevant
          Company policies in effect from time to time, including normal payroll practices,
          and shall be subject to all applicable employment and withholding taxes.

At ¶ 5:

          Termination of Employment. In the event the employment of the Employee is
          terminated for cause, without cause, by resignation or by cooperation, the Company


                                                    6
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 7 of 15 PageID #:7




          will pay all accrued by but unpaid Incentive Compensation within forty-five (45)
          days after such date of termination.

At ¶ 7:

          Covenant Not to Compete; Non-Solicitation; Non-Disclosure.

          (a)    Covenant. Employee covenants and agree with the Company that except as
                 expressly approved by the Company, for and after the date of this
                 Agreement until two (2) years after the date the employment of Employee
                 by the Company terminates for any reason (the “Ending Date”), Employee
                 shall not directly or indirectly:

                 (i)     advise, manage, serve as an independent contractor or employee or,
                         act as a consultant to any business which competes in Company’s
                         industry within a ten (10) mile radius of 4000 Fox Valley Center
                         Drive, Aurora, Illinois;

                       ***

                 (iii)   solicit, divert or attempt to solicit or divert any party who is, was, or
                         was solicited to become (and was known by Employee to be), a
                         customer of the Company at any time prior to the Ending Date.

                       ***

                 (vii)   knowingly make any statement to any third party, including the
                         press or media, likely to result in adverse publicity for the Company.

At ¶ 9:

          Miscellaneous.

          (a)    Attorneys’ Fees. Should either party hereto, or any heir, personal
                 representative, successor or assign of either party hereto, resort to legal
                 proceedings in connection with this Agreement, the party or parties
                 prevailing in such legal proceeding shall be entitled, in addition to such
                 other relief as may be granted, to recover its or their reasonable attorneys’
                 fees and costs in such legal proceeding from the non-prevailing party or
                 parties.

          (e)    Severability. If any term, provision, covenant or condition of this
                 Agreement, or the application thereof to any person, place or circumstance,
                 shall be held to be invalid, unenforceable or void, the remainder of this


                                                    7
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 8 of 15 PageID #:8




               Agreement and such term, provision, covenant or condition as applied to
               other persons, place and circumstances shall remain in full force and effect.

                                            COUNT I

                 Violation of the Fair Labor Standards Act – Overtime Wages
          (Plaintiff on his own behalf and on behalf of similarly-situated employees)

       38.     Plaintiff hereby realleges and incorporates paragraphs 1 through 37 of this

Complaint, as if fully set forth herein.

       39.     This count arises from Defendants’ willful violation of the FLSA, 29 U.S.C. § 201

et seq., for their failure to pay Plaintiff and other similarly-situated employees overtime wages at

a rate of one and one-half times their regular rate of pay for all time worked over forty (40) hours

during individual work weeks.

       40.     In one or more work weeks during the prior three years, Plaintiff and similarly-

situated employees worked for Defendants in excess of forty (40) hours per week.

       41.     Pursuant to 29 U.S.C. § 207, Plaintiff was entitled to be compensated at a rate of

one and one-half times his regular rate of pay for all time he worked in excess of forty (40) hours

during individual work weeks.

       42.     In one or more work weeks during the last three (3) years, Defendants did not pay

Plaintiff one and one-half times his regular rate for the time he worked over forty (40) hours in

individual work weeks, and instead paid him his straight time regular rate for all time worked.

       43.     Pursuant to 29 U.S.C. § 207, other similarly-situated employees were entitled to be

compensated at a rate of one and one-half times their regular rates of pay for all time they worked

in excess of forty (40) hours during individual work weeks.

       44.     Defendants violated the FLSA in certain regards by failing to pay Plaintiff overtime

wages for hours worked in excess of forty (40) hours in one or more individual work weeks.

                                                 8
      Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 9 of 15 PageID #:9




          45.   Defendants violated the FLSA by failing to pay similarly-situated employees

overtime wages for hours worked in excess of forty (40) hours in one or more individual work

weeks.

          46.   In one or more work weeks during the last three (3) years, Defendants deducted

thirty (30) minutes per shift from the hours worked by similarly-situated employees even though

Plaintiff and they worked for more than ten (10) minutes during the thirty (30) minute period.

          47.   Pursuant to 29 C.F.R. § 786.18, breaks for a period of 20 minutes or less must be

counted as compensable hours worked under the FLSA. Id.

          48.   Defendants violated the FLSA by failing to pay Plaintiff for the thirty (30) minute

period.

          49.   Defendants violated the FLSA by failing to pay similarly-situated employees for

the thirty (30) minute period.

          50.   As a direct and proximate result of Defendants’ willful violations of the FLSA,

Plaintiff and other similarly-situated employees have suffered a loss of income and other damages.

They are entitled to liquidated damages and attorneys’ fees and costs incurred in pursing this claim.

          WHEREFORE, Plaintiff and other similarly-situated employees pray for a judgment

against Defendants as follows:

          A.    designation of this action as a collective action and prompt issuance of notice to
                similarly-situated employees pursuant to 29 U.S.C. § 216(b) appraising them of the
                pendency of this action, and permitting them to assert timely FLSA claims in this
                action by filing individual consent forms pursuant to 29 U.S.C. § 216(b);

          B.    judgment in the amount of the overtime wages owed to Plaintiff and all other
                similarly-situated employees who join this lawsuit;

          C.    liquidated damages in an amount equal to the amount of unpaid overtime wages;

          D.    reasonable attorneys’ fees and costs incurred in the filing and prosecution of this
                action; and
                                                  9
    Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 10 of 15 PageID #:10




        E.      such other and further relief as this Court deems just and proper.

                                            COUNT II
               Violation of the Illinois Minimum Wage Law – Overtime Wages
                                          (Class Action)

        51.     Plaintiff hereby realleges and incorporates paragraphs 1 through 50 of this

Complaint, as if fully set forth herein.

        52.     This count arises from Defendants’ violation of the IMWL, 820 ILCS 105/1 et seq.,

for their failure to pay Plaintiff and members of the overtime class he seeks to represent overtime

pay at a rate of one and one-half times their regular rate of pay for all time worked in excess of forty

(40) hours during individual work weeks.

        53.     During the prior three years, Defendants required Plaintiff to work more than forty

(40) hours in one or more individual work weeks.

        54.     Other similarly-situated employees were required by Defendants to work more than

forty (40) hours in one or more individual work weeks.

        55.     For all time worked in excess of forty (40) hours in an individual work week,

Plaintiff was entitled to be paid one and one-half times his regular rate of pay.

        56.     Defendants’ other similarly-situated employees were entitled to be paid one and

one-half times their regular rates of pay when they worked more than forty (40) hours in an

individual work week.

        57.     Defendants did not pay Plaintiff overtime at one and one-half times his regular rate,

and instead paid Plaintiff his straight time regular rate for all time worked over forty (40) hours

during one or more individual work weeks.




                                                  10
     Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 11 of 15 PageID #:11




        58.     Defendants did not pay similarly-situated employees overtime at one and one-half

times their regular rates, and instead paid them their straight time regular rates for all time worked,

including time worked in excess of forty (40) hours, during one or more individual work weeks.

        59.     Defendants’ failure to pay Plaintiff and the Overtime Class at one and one-half

times their regular rates of pay when they worked more than forty (40) hours per week violated

the overtime wage provisions of the IMWL, 820 ILCS 105/4a.

        60.     This Count is brought pursuant to Fed. R. Civ. P. 23 because the Overtime Class is

so numerous that joinder of all members is impracticable.

        61.     Plaintiff and the Overtime Class are equally affected by Defendants’ overtime

violations, and relief is sought for the benefit of Plaintiff and the Overtime Class Plaintiff seeks to

represent.

        62.     The issues involved in this Count present common questions of law and fact.

        63.     Those common questions of law and fact predominate over any variations which

may exist between members of the Overtime Class Plaintiff seeks to represent.

        64.     Plaintiff and the class of similarly-situated employees, on one hand, and Defendants

on the other, have a commonality of interest in the subject matter and remedy sought, namely owed

overtime wages plus penalties, interest, attorneys’ fees, and the cost of the litigation.

        65.     The overtime violations alleged by Plaintiff are the result of Defendants’ generally-

applicable policies and practices, and the common questions presented will predominate over any

individual questions in this action.

        66.     Plaintiff believes and asserts that he is able to fairly and adequately represent and

protect the interests of the overtime class.



                                                   11
    Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 12 of 15 PageID #:12




       67.     Plaintiff’s counsel is experienced in the prosecution of wage-and-hour class

actions.

       68.     If individual actions were required to be brought by each member of the Overtime

Class injured or affected by Defendants’ overtime violations, it would necessarily result in a

multiplicity of lawsuits, creating a hardship to the individuals and to the Court, as well as to

Defendants.

       69.     A class action is a superior method for the fair and efficient adjudication of this

lawsuit and distribution of the common fund to which the Overtime Class is entitled.

       70.     Pursuant to 820 ILCS 105/12(a), Plaintiff and the Overtime Class he seeks to

represent are entitled to recover overtime wages for up to three years prior to the filing of this

lawsuit, plus punitive damages in an amount of two percent (2%) per month of the amount of the

underpayments.

       WHEREFORE, Plaintiff and the Overtime Class pray for judgment against Defendants as

follows:

       A.      A determination that his action may be maintained as a class action under Fed. R.
               Civ. P. 23;

       B.      A judgment in the amount of all overtime wages owed to Plaintiff and the overtime
               class members under the IMWL;

       C.      Punitive damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       D.      Reasonable attorneys’ fees and costs incurred in the filing and prosecution of this
               action as provided in 820 ILCS 105/12(a); and

       E.      Such other and further relief as this Court deems just and proper.




                                                12
    Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 13 of 15 PageID #:13




                                              COUNT III
                                           Breach of Contract

       71.     Plaintiff hereby realleges and incorporates paragraphs 1 through 70 of this

Complaint, as if fully set forth herein.

       72.     Defendants breached the Agreement by failing to withhold applicable employment

and withholding taxes from the Incentive Compensation.

       73.     Defendants breached the Agreement by failing to pay Plaintiff the greater of $300

or five percent (5%) of the monthly Pre-Tax Profit.

       WHEREFORE, Plaintiff and prays for judgment against Defendants as follows:

       A.      His lost compensation;

       B.      Pre-judgment interest;

       C.      Damages incurred by Defendants’ failure to make proper withholdings;

       D.      His attorneys’ fees and costs; and

       E.      Such other relief the Court determines honorable and just under the circumstances.

                                           COUNT IV
                                      Declaratory Judgment

        Covenant not to compete, non-solicitation covenant, and no adverse publicity
                          covenant are invalid as a matter of law

       74.     Plaintiff hereby realleges and incorporates paragraphs 1 through 73 of this

Complaint, as if fully set forth herein.

       75.     The covenant not to compete and the non-solicitation covenant in ¶ 7(a)(i) and (iii)

of the Agreement are unenforceable as a matter of law because they: a) have no activity restraint;

b) seek to prevent Plaintiff from working for an overly broad segment of employment by

purporting to prevent him from working for “any business which competes in Company’s

industry”; c) is overly broad geographically (10- mile radius of the restaurant); and d) seek to
                                               13
    Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 14 of 15 PageID #:14




prevent Plaintiff from soliciting customers with whom he had no contact as a result of his

employment with Defendants.

       76.       Illinois state courts and Illinois federal courts, applying Illinois law, have found that

such broad prohibitions lack a reasonable relationship to the employer’s protectable interests and

have invalidated the agreements. These provisions of the Agreement are overly broad and

unenforceable.

       77.       The non-disparagement provision in ¶ 7(a)(vii) of the Agreement violates Section

7 of the National Labor Relations Act because it directly forbids Plaintiff from expressing negative

opinions about Defendants, its policies, and its leadership in almost any public forum.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment as a matter

of law in his favor and against Defendants and further requests that an order be entered:

       A.        Finding the non-competition, non-solicitation and non-adverse publicity
                 provisions of the Agreement invalid and/or unenforceable;

       B.        Awarding Plaintiff his reasonable attorneys’ fees and costs expended in defending
                 this action; and

       C.        Such other relief the Court determines honorable and just under the
                 circumstances.

                                                         Respectfully submitted,

                                                         ALEJANDRO CORTEZ, on behalf of
                                                         himself and all other persons similarly
                                                         situated, known and unknown




                                                         Margherita M. Albarello
                                                         One of his attorneys




                                                    14
    Case: 1:19-cv-01512 Document #: 1 Filed: 03/01/19 Page 15 of 15 PageID #:15




Margherita M. Albarello, # 6187375
Di Monte & Lizak, LLC
216 W. Higgins Road
Park Ridge, IL 60068
Tel: (847) 698-9600
Fax: (847) 698-9623
Emails: malbarello@dimontelaw.com




                                        15
